DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Corrected Notice of Allowability is to correct a typographical error in the previous examiner’s amendment (2/7/2022). Specifically, the (4) in lines 12 and 29 of claim 1 was lined through; this has been corrected below to properly represent the agreed upon examiner’s amendment.
This office action is in response to the communication filed on 12/28/2021 and 01/19/2022.
	Claim 11 has been canceled. Claims 1-10 and 12 are presented for examination.
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 01/19/2022.

The application has been amended as follows: 

1. (Currently Amended): A system for closing and opening a leaf (1) of an inward swinging doorfor a passenger transport vehicle, the system comprising:

 - a lever (2) which is rotatable on a horizontal plane about a first end (2a) on a point fixed to the vehicle, and which describes alternate angular opening and closing movements of the leaf towards and from an inside of the vehicle, respectively, a second end (2b) of the lever (2) being articulately joined to a first sector of an upper edge (6) of the 

- a horizontal guide (3), located above the upper edge (6) of the leaf, said guide (3) being integral to a longitudinal support (7) mounted in a lintel of the housing compartment for the door provided in a body of the vehicle; and

 - push-pull means (10,11) comprising an articulated joint that links a second sector of the upper edge (6) to the carriage (4), arranged such that when the leaf (1) rotates between two end resting positions that correspond to opening and closing positions of the leaf, due to the effect of the lever (2), said push-pull means (10,11) forces said second sector of the upper edge (6) of the leaf (1) to move in a guided path during the opening and closing of the leaf, 

the lever (2) and push-pull means (10,11) being arranged such that when the a vertical plane that makes up the substantially perpendicular to a vertical plane that defines the housing compartment for the door 
 
the system further comprising actuation means (12) simultaneously linked to the lever (2) and the carriage (4), which are adapted to distribute action on the lever (2) and the carriage (4) depending on a force required to open and close the leaf (1), such that the 

wherein the actuation means comprises an electric motor (12) coupled to said longitudinal support (7), a rotor (12a) and a stator (12b) of which are arranged to be able to rotate mutually with each other; the rotor (12a)  coupled to a first transmission mechanism (13) that promotes the alternate back-and-forth movement of the carriage (4) to open and close the leaf (1) while the lever (2) is driven; and the stator (12b) coupled to a second transmission mechanism (18) that promotes 


2. (Currently Amended): The system for closing and opening, according to claim 1, wherein the motor (12) is fastened to the longitudinal support (7) in an area close to a main side edge (8) of the leaf (1) that is opposite the first 

3. (Currently Amended): The system for closing and opening, according to claim 1, wherein said first mechanism (13) comprises a transmission belt (14) coupled to the carriage (4) and mounted in a closed loop around a driving pulley (15) that rotates jointly with a shaft of the rotor (12a) and a set of driven pulleys (16, 17) that are integral to said longitudinal support (7), such that the transmission belt (14) defines a rectilinear path for the movement of the carriage (4) on the horizontal guide (3) forming the alternate 

4. (Currently Amended): The system for closing and opening, according to claim 3, wherein the set of driven pulleys comprises two pulleys (16) arranged one at each of opposite ends corresponding to a start and an end of the path of the carriage (4), and at least one idler pulley (17) that, in combination with the driving pulley (15), enables the transmission belt (14) to be arranged in substantially parallel branches, the carriage (4) being coupled to one of said two branches.  


5. (Currently Amended): The system for closing and opening, according to claim 1, wherein said second transmission mechanism (18) is a crankshaft-rod mechanism comprising a rotating platform (19) that rotates jointly with the stator (12b), and a transmission connecting rod (20) articulately joined by a first end (20a) to an eccentric point of the rotating platform (19) and by a second end (20b) thereof to a first end of a thrust arm (21), said thrust arm (21) in turn being articulately joined at a second end thereof to the 


6. (Currently Amended): The system for closing and opening, according to claim 5, wherein in the closing at the first and second ends (20a,20b) of the connecting rod (20) are arranged diametrically opposite one another with respect to a rotation shaft of the stator (12b), such that an imaginary line (L) that joins the shafts of the first and second ends (20a,20b) of the connecting rod (20) is out of phase at a predetermined distance (d) with respect to the position of said rotation shaft of the stator (12b).  

7. (Currently Amended): The system for closing and opening, according to claim I, wherein the motor (12) is mounted such that the rotor (12a) projects from the lower portion of the longitudinal support (7), on a surface of which there is the horizontal guide (3) of the carriage (4), and such that the stator (12b) projects from the upper portion of the longitudinal support (7).  

8. (Currently Amended): The system for closing and opening, according to claim 1, wherein the first rotation end (2a) of the lever (2) is securely attached to a substantially vertical bar (5) that rotates about an axial shaft thereof and an upper end and a lower end 

9. (Currently presented): The system for closing and opening, according to claim 1, wherein the push-pull means comprise an arm (10) securely joined by an end to the 



10. (Currently Amended): The system for closing and opening, according to claim 1, wherein the horizontal guide (3) is made up of an open transverse cross section profile defining a groove (3a), and 


12. (Currently Amended): The system for closing and opening, according to claim 6, wherein the two articulation shafts articulation shaft of the first end (20a) of the connecting rod (20) arranged in a position that extends beyond the rotation shaft of the stator (12b).

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
This invention pertains to a system capable of achieving optimal control of the speed of a door leaf during its opening and closing path, preventing any sudden movement and capable of providing a locking system that prevents the opening of a leaf from inside or outside of the vehicle.
The prior art of record discloses: 
CN106761134A teaches a system for closing and opening two leaves of an inward swinging door for passenger vehicles. The system has a swinging mechanism and a transmission mechanism. The swinging mechanism includes, 

	EP0536528A1 teaches a sliding door that has an additional guide device with an upper roller lever and a lower roller lever, which engage into respective guide rails mounted on the door leaf. The two rollers levers are fixed on a tube rotatably mounted on the door frame and the jamb tube is coupled to a crank of the four-bar linkage by a coupling linkage. The crank has a pivot lever, which is connected via a coupling rod with a pivot lever arranged at the upper end of the jam tube. By the coupling linkage, the movement of the crank and thus the transverse movement of the four-bar linkage is transmitted directly to the jam 

US20170158305A1 to Werthmann, teaches an inward opening door that opens with the use of hinges. The door uses a rotating lever supported rotatably about a first shaft at a first end, a door mounted coupled rotatably about a second haft to a second end of the rotating lever. The inward door lifts open about the horizontal plane. 
US4282686A issued to Britzke et al. teaches a swinging door having lower and upper swing arms coupled to a rotatable swing column. A drive mechanism attached to a body of a vehicle and engages the swing column to rotate. 

The prior art of record alone or in combination fail to teach the following limitations of independent claim 1 as follows:

“actuation means simultaneously linked to the lever and the carriage, which are adapted to distribute action on the lever and carriage depending on a force required to open and close the leaf, such that the actuation means are adapted to act on the carriage during the opening and closing of the leaf, automatically distributing its action on the lever when additional power is required to move the carriage”
and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637